PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board holding, that employer was entitled unilaterally to terminate benefits for temporary total disability when claimant was released for work.
Claimant suffered a compensable injury in 1989. On March 7,1990, before he had become medically stationary, he was released for work. Employer unilaterally terminated his temporary toted disability benefits as of that date. Claimant requested a hearing on May 10, 1990. The hearing was held on August 2, 1990.
Before it was amended by Oregon Laws 1990, chapter 2, section 16, ORS 656.268 provided that claims shall not be closed “nor temporary disability compensation terminated” if the worker’s condition is not medically stationary. See Fazzolari v. United Beer Distributors, 91 Or App 592, 595, 757 P2d 857 (1988). ORS 656.268(3) now provides:
“Temporary total disability benefits shall continue until whichever of the following events first occurs:
“(a) The worker returns to regular or modified employment;
“(b) The attending physician gives the worker a written release to return to regular employment ***[.]”
The amended version of ORS 656.268 is applicable to this claim. Carlson v. Valley Mechanical, 115 Or App 371, 838 P2d 637 (1992).
Affirmed.